DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application 17/132,717 filed on 12/23/2020.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2021 and 01/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,813,292. Although the claims claims 1-20 of the ‘292 patent contain every element of claims 1-20 of the instant application. As stated in the table blow, the combination of claims 1, 4 and 7 of the ‘292 patent contain the same elements of claim 1 of instant application: A method comprising: applying a configuration policy; displaying a graphic user interface (or user interface); and re-configuring a target node.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Present Application 17/132,717
1. A computer-implemented method for network management comprising: 
   








  













 (1)  applying, by an operator node, a configuration policy to a target node by running a set of tests on the target node to determine a presence of a set of node objects within a configuration of the target node; 
 (2) displaying, by the operator node, a graphic user interface including a subset of the set of node objects not present within the configuration of the target node on a display associated with the operator node; and 
   


   
(3)  re-configuring, by the operator node, the target node to include the subset of node objects.

           U.S. Patent 9,813,292
1.  A computer-implemented method for network management by an operator node comprising a specially configured hardware computing system, the method comprising: 
  accessing, by the operator node, a configuration policy identifying 

   receiving from each of a plurality of nodes within the network, by the operator node, configuration information describing a configuration of the node, the configuration of the node identifying one or more node objects or settings implemented by the node, each of the plurality of nodes configured to perform a self-scan to produce the configuration information and to provide the configuration information to the operator node;  
for each of the plurality of nodes: 
(1) applying the configuration policy to the configuration information received from the node, wherein applying the 
configuration policy comprises running the set of tests on the configuration information to determine whether the one or more of the set of node objects or settings are implemented by the node;  and identifying, based on the 
application of the configuration policy to the configuration information 
received from the node, one or more of the set of the selected node objects or 
settings not implemented by the node;  and 
(3)  re-configuring, by the operator 
node, a subset of the plurality of nodes based on the configuration policy by, for each of the subset of nodes, implementing the identified one or more node objects or settings not implemented by the node.
4.  The method of claim 3, wherein receiving the selection of node objects 
or settings implemented by the selected node comprises: 
(2) displaying, by the operator node, the plurality of node objects or settings implemented by the selected node within a user interface on a display associated with the operator node;  and receiving, via the user interface, the selection of node objects or settings from the user of the operator node.
7.  The method of claim 1, wherein re-configuring a node comprises 
(3) implementing a setting of the subset of node objects or settings at the target node.


Claims 1, 8 and 15 of U.S. Patent No. 9,813,292 contain the same elements of claims 1, 4, 8, 11, 15 and 18 of instant application. 
Claims 2, 9 and 16 of U.S. Patent No. 9,813,292 contain the same elements of claims 2, 9 and 16 of instant application. 
Claims 6, 13 and 20 of U.S. Patent No. 9,813,292 contain the same elements of claims 3, 10 and 17 of instant application. 
Claims 5, 12 and 19 of U.S. Patent No. 9,813,292 contain the same elements of claims 5, 12 and 19 of instant application.
Claims 1, 6, 8, 13 and 15 of U.S. Patent No. 9,813,292 contain the same elements of claims 6, 13 and 20 of instant application.
. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,425,278. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘278 patent contain every element of claims 1-20 of the instant application. As stated in the table blow, claim  of the ‘278 patent contain the same elements of claim 1 of instant application: A method comprising: applying a configuration policy; displaying a graphic user interface; and re-configuring a target node.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Present Application 17/132,717
1. A computer-implemented method for network management comprising: 
   








  









 (1)  applying, by an operator node, a configuration policy to a target node by running a set of tests on the target node to determine a presence of a set of node objects within a configuration of the target node; 









(2) displaying, by the operator node, a graphic user interface including a subset of the set of node objects not present within the configuration of the target node on a display associated with the operator node; and    
(3)  re-configuring, by the operator node, the target node to include the subset of node objects.
           U.S. Patent 10,425,278
1. A computer-implemented method for network management by an operator node comprising a specially configured hardware computing system, the method comprising: 
  receiving, by the operator node, a selection of node objects for inclusion within a node configuration, each selected node object comprising a node software component; 
   generating, by the operator node, a configuration policy based on the selected node objects, the configuration policy identifying the selected node objects and comprising a set of tests that, when run, test for a presence of one or more of the selected node objects;  
scanning a target node communicatively coupled to the operator node to determine a configuration of the target node;  
(1)  applying the configuration policy to the determined configuration of the target node, wherein applying the configuration policy comprises running the set of tests on the determined configuration of the 
target node to determine the presence of the selected node objects identified 
by the configuration policy; 
    identifying, based on the application of the configuration policy to the determined configuration of the target node, a set of the selected node objects identified by the configuration policy not present within the node configuration;  
(2)  displaying, by the operator node, a graphic user interface including the identified set of the selected node objects on a display associated with the operator node;  and 
  
(3) re-configuring, by the operator 
node, the target node to include the identified set of the selected node 
objects.


Claims 1, 8 and 15 of U.S. Patent No. 10,425,278 contain the same elements of claims 1, 8 and 15 of instant application. 
Claims 2, 9 and 16 of U.S. Patent No. 10,425,278 contain the same elements of 
Claims 3, 10 and 17 of U.S. Patent No. 10,425,278 contain the same elements of claims 3, 10 and 17 of instant application. 
Claims 4, 11 and 18 of U.S. Patent No. 10,425,278 contain the same elements of claims 4, 11 and 18 of instant application. 
Claims 5, 12 and 19 of U.S. Patent No. 10,425,278 contain the same elements of claims 5, 12 and 19 of instant application. 
Claims 6, 13 and 20 of U.S. Patent No. 10,425,278 contain the same elements of claims 6, 13 and 20 of instant application. 
Claims 7 and 14 of U.S. Patent No. 10,425,278 contain the same elements of claims 7 and 14 of instant application. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,911,302. Although the claims at issue are not identical, they are not patentably distinct from each other because
claims 1-20 of the ‘302 patent contain every element of claims 1-20 of the instant application. As stated in the table blow, claim  of the ‘302 patent contain the same elements of claim 1 of instant application: A method comprising: applying a configuration policy; displaying a graphic user interface; and re-configuring a target node.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 
Present Application 17/132,717
1. A computer-implemented method for network management comprising: 







(1) applying, by an operator node, a configuration policy to a target node by running a set of tests on the target node to determine a presence of a set of node objects within a configuration of the target node; 








(2) displaying, by the operator node, a graphic user interface including a subset of the set of node objects not present within the configuration of the target node on a display associated with the operator node; and 


(3) re-configuring, by the operator node, the target node to include the subset of node objects. 
           U.S. Patent 10,911,302
1.  A computer-implemented method for network management by an operator node comprising a specially configured hardware computing system, the method comprising: 
scanning a target node communicatively coupled to the operator node to determine a configuration of the target node;  
(1) applying a configuration 
policy to the determined configuration of the target node, wherein applying the configuration policy comprises running a set of tests on the determined configuration of the target node to determine a presence of a set of node objects identified by the configuration policy;  
 identifying, based on the applying of the configuration policy, a subset of the set of node objects identified by the configuration policy not present within the node configuration;  
(2) displaying, by the operator node, a graphic user interface including the identified subset of node objects that are identified by the configuration policy but that are not present within the node configuration on a display associated with the operator node;  and 
(3) re-configuring, by the operator node, the target node to include the identified subset of node objects.


Claims 1, 8 and 15 of U.S. Patent No. 10,911,302 contain the same elements of claims 1, 8 and 15 of instant application. 
Claims 2, 9 and 16 of U.S. Patent No. 10,911,302 contain the same elements of claims 2, 9 and 16 of instant application. 
Claims 3, 10 and 17 of U.S. Patent No. 10,911,302 contain the same elements of claims 3, 10 and 17 of instant application. 

Claims 5, 12 and 19 of U.S. Patent No. 10,911,302 contain the same elements of claims 5, 12 and 19 of instant application. 
Claims 6, 13 and 20 of U.S. Patent No. 10,911,302 contain the same elements of claims 6, 13 and 20 of instant application. 
Claims 7 and 14 of U.S. Patent No. 10,911,302 contain the same elements of claims 7 and 14 of instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay et al. (US 2014/0280846), in view of Ennis, JR. et al. (US 2011/0004914).
As to claim 1, Gourlay discloses the invention as claimed, including a computer-
applying, by an operator node, a configuration policy to a target node by running a set of tests on the target node to determine a presence of a set of node objects (i.e., node properties or characteristics) within a configuration of the target node (306, Fig. 3; 908, 910, Fig. 9; ¶0011, “apply a network policy for a port based on a configuration characteristic of another device that is connected to the network element via the port”; ¶0027, “determines a network policy for an attached device based on one or more configuration characteristics of the attached device”; ¶0046; ¶0054, “process 300 determines a device configuration signature for device …process 300 determines one or more characteristics for the device, such as a type of media used for the link (e.g., Ethernet copper, Ethernet fiber, wireless, etc.), the IP and/or MAC address of the device, a DNS name (e.g., partial DNS name, fully qualified domain name), LLDP information, security information, and/or information regarding virtual devices hosted by the attached device”; ¶0081);
 re-configuring, by the operator node, the target node to include the subset of node objects (510, Fig. 5; 904, Fig. 10; 1108, Fig. 11; ¶0027, “Using these discovered device configuration characteristics, the network element creates a device configuration signature for the attached device”; ¶0030, “If the characteristics of the attached device change, the network element determines an updated configuration signature for the device and determines a new network policy for the corresponding port”;¶0052, “If the characteristics of the attached device 206 change, the network policy engine 212 determines an updated device configuration signature of the device 206 and determines a new network policy”; ¶0068; ¶0069; ¶0083).

Although Gourlay discloses a display (1213, Fig. 12), Gourlay does not specifically disclose displaying, by the operator node, a graphic user interface including a subset of the set of node objects not present within the configuration of the target node on a display associated with the operator node. However, Ennis discloses displaying, by the operator node, a graphic user interface including a subset of the set of node objects not present within the configuration of the target node on a display associated with the operator node (Figs. 3-5; ¶0003, “A display device displays a visual data presentation that includes a representation of device or network infrastructure changes, operational issues, and policy compliance information in a common view for a group of devices in the computer network”; ¶0004, “feature can be incorporated into the timeline view such that additional information about graphically represented changes or operational issues is displayed based on the position of a user-controlled cursor within the display area”; ¶0007, “timeline, topology, and table views can include hyperlinks to other visual data presentations relating to more specific information about device or network changes, operational issues, and policy compliance”; ¶0027; ¶0035, “the display device can be a graphical user interface (GUI) which allows the user to selectively control the format and content of the display”; ¶0036).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gourlay to include displaying, by the operator node, a graphic user interface including a subset of the set of node objects not present within the configuration of the target node on a display associated with the operator node, as taught by Ennis because it would allow access to 

As to claim 2, Gourlay discloses the method of claim 1, wherein the configuration policy is generated in response to receiving, by the operator node, a selection of the set of node objects for inclusion within the configuration (¶0027, “Using these discovered device configuration characteristics, the network element creates a device configuration signature for the attached device”; ¶0048, “using the determined characteristics of the device 206, the network policy engine 212 generates a configuration signature of the device 206”). 

As to claim 3, Gourlay discloses the method of claim 2, wherein the selection of the set of node objects is received from a user of the operator node (claim 3, “each of the one or more configuration characteristics is selected from the group consisting of a link media type, Internet Protocol address, Media Access Control address, Domain Name System name, Link Layer Discovery Protocol information, Dynamic Host Configuration Protocol information, and security information”). 

As to claim 4, Gourlay discloses the method of claim 1, wherein each of the set of node objects comprises a node software component (¶0044, “system name, system description (e.g., hardware type, operating system, networking software supported”). 


As to claim 5, Gourlay discloses the method of claim 1, wherein the set of tests comprises a set of scripts or executables that, when run, determine the presence of one or more of the set of node objects at the target node (308, Fig. 3; 508, 512, Fig. 5; ¶0035, “the network element 104 discovers one or more of these configuration characteristics of the attached device by querying the device for one or more of the different configuration characteristics”; ¶0037; ¶0054, “process 300 determines one or more characteristics for the device”; ¶0055, “process 300 sends a request to a policy database to find a network policy that corresponds to the device configuration signature…a match can be found by determining a match for each of the individual device characteristics”; ¶0056, “At block 308, process 300 determines if a network policy match was found. If no network policy match was found, process 300 takes alternative action at block 310”).

As to claim 7, Gourlay discloses the method of claim 1, wherein re-configuring the target node to include the identified subset of node objects comprises installing each of the subset of node objects at the target node (510, Fig. 5; 904, Fig. 10; 1108, Fig. 11; ¶0027, “Using these discovered device configuration characteristics, the network element creates a device configuration signature for the attached device”; ¶0030, “If the characteristics of the attached device change, the network element determines an updated configuration signature for the device and determines a new network policy for the corresponding port”;¶0052, “If the characteristics of the attached device 206 change, the 

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Gourlay discloses an operator node for network management, the operator node comprising a hardware computing system specially configured to perform steps (Fig. 1; ¶0025; ¶0044; ¶0062).

As to claim 9, it is rejected for the same reasons set forth in claim 2 above. 

As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 11, it is rejected for the same reasons set forth in claim 4 above.

As to claim 12, it is rejected for the same reasons set forth in claim 5 above. 

As to claim 14, it is rejected for the same reasons set forth in claim 7 above.

As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, Gourlay discloses a non-transitory computer-readable storage medium storing executing computer instructions for network management, the instructions, when executed, cause an operator node (¶0089; ¶0090).



As to claim 17, it is rejected for the same reasons set forth in claim 3 above.

As to claim 18, it is rejected for the same reasons set forth in claim 4 above.

As to claim 19, it is rejected for the same reasons set forth in claim 5 above. 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay, Ennis, further in view of Ramankutty et al. (US 2010/0299419).

As to claims 6, 13 and 20, Gourlay does not specifically disclose initiating a self-scan of the target node by the target node and receiving the configuration of the target node in response to the self-scan. However, Ramankutty discloses initiating a self-scan of the target node by the target node and receiving the configuration of the target node in response to the self-scan (¶0008, “performing a self-test at the network device to determine how to configure the network device on the self-organization network and sending the self-test results to the management server to obtain additional configuration information”; ¶0009, “a self-test function configured to obtain operation and capability information regarding the network device, a self-configuration function that configures the network device for operation”; ¶0010; ¶0046; ¶0050; ¶0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gourlay to include initiating a self-scan of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loewy et al. (US 2004/0193703), Brown et al. (US 2007/0011283), Walker et al. (US 2002/0120731), Wright et al. (US 2013/0246780), Deter et al. (US 2015/0199496) disclose method and system for checking for misconfigurations and inefficiencies in the configuration of devices on a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        August 28, 2021